MEMORANDUM**
Ramon Arreguin and his wife Rita To-var, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen removal proceedings in which the BIA affirmed the decision of an immigration judge denying their applications for cancellation of removal. We dismiss the petition.
We lack jurisdiction to review the BIA’s original decision because Petitioners did not timely appeal the BIA’s first decision to this Court. See 8 U.S.C. § 1252(b)(1); Sheviakov v. INS, 237 F.3d 1144, 1146 (9th Cir.2001) (30-day rule is mandatory and jurisdictional); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996) (motion to reopen does not toll period). In addition, we lack jurisdiction to review the decision because it is based in part on a determination that Petitioners failed to demonstrate “exceptional and extremely unusual hardship.” See Romero-Torres v. Ashcroft, 327 F.3d 887, 889-90 (9th Cir.2003).
We also lack jurisdiction to review the BIA’s denial of Petitioners’ motion to reopen because such a denial is a judgment regarding the granting of the discretionary relief of cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)©; cf. Medina-Morales v. Ashcroft, 371 F.3d 520, 525-27 (9th Cir.2004) (finding jurisdiction to review denial of motion to reopen where there was never a ruling on the discretionary relief sought by alien).
We do not consider Arreguin’s eligibility, if any, for relief under the settlement agreement in Catholic Social Services, Inc. v. Ridge, Civ S-86-1343-LKK (E.D.Cal.), or Newman v. U.S. Citizenship & Immigration Services, Civ. No. 87-4757-WDK (CWx) (C.D.Cal.).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.